Citation Nr: 0906321	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-09 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for loss 
of sensation of the tongue as a residual of tooth extraction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had honorable active service in the US Marine 
Corps from September 1998 to June 2002.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a Decemer 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has come before the VA claiming that as a 
result of his wisdom teeth being removed by a VA dentist, he 
has lost sensation in his tongue.  He has submitted a claim 
for benefits pursuant to 38 U.S.C.A. § 1151 (West 2002).  
Following the appellant's claim, he was scheduled for an 
examination by a dentist at the Kansas City VA Medical Center 
(VAMC).  Said examination took place in in September 2004 and 
a copy of that examination has been included in the claims 
folder.  

The examiner reviewed a portion of the appellant's medical 
records and then examined the appellant.  Upon completion of 
the exam, the dentist wrote:

Root injury to part of the mandibular 
branches of the trigeminal nerve, which 
is specifically providing sensation to 
the tongue.  There did not appear to be 
any involvement of adjacent branches, 
which would go tothe buccal mucosa or the 
alveolar ridges, where the sensation 
appeared to be intact.  While there were 
a number of similar difficulties noted in 
the neurologic literature as being 
related to dental procedure, it is 
outside of my area of expertise to 
comment as to whether there is an issue 
of whether it involves any particular 
carelessness or negligence.  I would 
suggest review with appropriate dental or 
oral surgical professionals for this 
opinion.  It is my opinion that it is 
more likely than not that as a result of 
the dental procedure in August of 2002, 
the patient left with sensory 
dysesthesias and sensory loss to the 
right side of his tongue.

Despite the dentist writing that he did not have the 
expertise to provide an opinion with respect to carelessness 
or negligence, the RO contacted the dentist and requested 
such an opinion.  The dentist then proffered a written 
statement in September 2004.  In that statement, the dentist 
stated that "I don't believe condition is due to negligence 
on part of VA medical staff."  He also said that the 
residuals numbness could be complication of oral surgery.  
The examiner did not provide any additional information with 
respect to this hypothesis.  He did not submit treatises or 
articles that would corroborate his assertions.  

The September 2004 examination results were returned to the 
RO which, in turn, continued to deny the appellant's claim 
for benefits and the appellant has continued to appeal the 
RO's actions.  

For § 1151 claims, a claimant is required to show fault or 
negligence in medical treatment.  Specifically, the claimant 
must show additional disability or death which was caused by 
VA hospital care, medical or surgical treatment or 
examination; and that the proximate cause of the disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  In the alternative, the claimant must show 
that he/she suffers from additional disability or death which 
was caused by VA hospital care, medical or surgical treatment 
or examination; and that the proximate cause of the 
additional disability was an event which was not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 
2002); 63 Fed. Reg. 31,263 (1998); VAOPGCPREC 40-97; Pub. L. 
No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996).

In determining whether additional disability exists, the 
physical condition immediately prior to the disease or injury 
upon which the claim for compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  See 38 C.F.R. § 3.358(b) (2008).

It is also necessary to show that additional disability 
actually resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental therewith.  The mere fact of aggravation, 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(1), (2) 
(2008).  Compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
appellant.  38 C.F.R. § 3.358(c)(3) (2008).

After reviewing the statements made by the VA dentist, it is 
the opinion of the Board that the information does not 
provide the Board with the evidence needed in order to 
determine whether the appellant should be awarded 
compensation benefits in accordance with 38 U.S.C.A. § 1151.  
In other words, the medical documents do not specifically 
find whether the appellant's surgery and treatment was 
careless, negligent, lacking of proper skill, erroneous, or 
in some manner faulty, or that the failure of the surgery 
(and the subsequent disability) was "not reasonably 
foreseeable".  See 38 U.S.C.A. § 1151 (West 2002) & 38 
C.F.R. § 3.358 (2008).  The Board further believes that the 
September 2004 opinion is faulty in that the VA dentist who 
provided said opinion had earlier written that he did not 
have the expertise to provide such an opinion.  Moreover, he 
specifically recommended that an oral surgeon review the 
records and proffer such an opinion - an option that was not 
accomplished.  Also, in the September 2004 opinion, the 
dentist said that the appellant's residual numbness of the 
tongue could be a complication of oral surgery.  There is 
nothing in the medical records now contained in the claims 
folder indicating that the appellant was ever notified that 
said numbness could be a complication of the wisdom teeth 
extraction.  In fact, the claim is negative for any paper 
trail indicating that the appellant was given any type of 
warning about any complications of the surgery.  

Thus, after reviewing the appellant's claims folder, it is 
the opinion of the Board that thorough and contemporaneous 
medical examination which takes into account ALL OF the 
records of prior medical treatment should be accomplished so 
that the disability evaluation will be a fully informed one 
in regards to the appellant's claim.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Moreover, VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2006).  Based upon the 
evidentiary record in the instant case, as discussed above, 
it is the Board's opinion that such an examination should be 
afforded the appellant before the Board's decision on the 
merits of his claim is issued.  See also 38 C.F.R. § 4.2 
(2008) (". . . if the [examination] report does not contain 
sufficient detail, it is incumbent on the rating board to 
return the report as inadequate for rating purposes"); 38 
C.F.R. § 4.10 (2008) (the examiner must give a "full 
description of the effects of disability upon the person's 
ordinary activity"); Schafrath v. Derwinski, 1 Vet. App. 
589, 594. Because an oral neurosurgeon has not commented 
specifically on the appellant's contentions and assertions, 
the claim is remanded for the purpose of obtaining additional 
medical information that would provide answers to the 
appellant's contentions and would allow the Board to make a 
decision on the merits of the claim.

Additionally, the Veterans Claims Assistance Act of 2000 
(VCAA) describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issue on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  For § 1151 
claims, the VCAA requires that the VA must inform the 
appellant that the evidence must show:

That, as a result of VA hospitalization, 
medical or surgical treatment, 
examination, or training, the appellant 
has:

- an additional disability or 
disabilities

OR

- an aggravation of a pre-existing injury 
or disability

AND

The disability was:

- the direct result of VA fault such as 
carelessness, negligence, lack of proper 
skill, or error in judgment

OR

- not a reasonably expected result or 
complication of the VA care or treatment

OR

- the direct result of participation in a 
VA Vocational Rehabilitation and 
Employment or compensated work therapy 
program.

Not only has a VCAA-type letter not been issued to the 
appellant, but there is no indication from the claims folder 
that the RO has supplied to the appellant the information 
necessary for him to produce in order to prevail on his 
claim.  This has not been accomplished despite the fact that 
informational letters have been sent to the regional offices 
informing them of what information must be included in a 38 
U.S.C. § 1151 VCAA letters.  See VBA Fast Letter 04-17, 
August 12, 2004. In the absence of such prior notice, the 
Board finds that the case must also be returned to the RO/AMC 
so that a VCAA letter may be issued.  This must occur so that 
the VA will satisfy its duty under the VCAA to notify and 
assist the appellant with regards to the issue on appeal.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006) and 38 
C.F.R. § 3.159(b) (2008).  A copy of the 
letter sent should be included in the 
claims folder for review, and any 
information obtained as a result of this 
action should also be included in the 
claims folder.

In particular, the RO/AMC should inform 
the appellant of the type of evidence 
required from him to substantiate his 
claim.  The RO/AMC must tell the 
appellant the elements that must be shown 
in order to prevail on a claim involving 
38 U.S.C. § 1151.  The appellant should 
also be informed that the RO will assist 
him in obtaining identified evidence, 
should he require such assistance.  The 
appellant should additionally be informed 
of any information and evidence not of 
record that is necessary to substantiate 
his claims and about the information and 
evidence that VA will seek to provide.

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.  The RO is hereby notified 
that it should refer to VA Fast Letter 
04-17, dated August 12, 2004, concerning 
the information required in the VCAA 
letter.

2.  The AMC/RO should request a copy of 
all of the appellant's dental records 
from the Kansas City VAMC.  These records 
should include copies of x-ray films of 
the jaw and skull, the wisdom teeth 
extraction surgical report, the 
notification of complications of such a 
surgery document that has been signed by 
the appellant, and any other records that 
may be included in his dental records.  
If these records are unavailable, the 
Kansas City VAMC should indicate as such.  

3.  The RO/AMC should arrange for the 
appellant to be examined by a board of 
oral neurosurgeons who have not 
previously treated the appellant in order 
to determine the nature and extent of the 
appellant's current tongue disability.  
The examiners should be asked to comment 
on the following:

A.  They should provide comments as to 
whether the post-surgery loss of 
sensation of the tongue was a condition 
that would be reasonably foreseeable as a 
result of the appellant undergoing 
surgery to removal his wisdom teeth.   

B.  They should comment on whether it was 
negligent, or at least possibly 
negligent, for a surgical procedure which 
resulted in the loss of sensation of the 
tongue.

C.  They should discuss in full whether 
any of the actions accomplished by VA 
personnel, either during the surgical 
procedure or afterwards, was:

(1)	Careless.

(2)	Negligent.

(3)	Indicative of medical personnel 
lacking proper skill.

(4)	An error in judgment.

(5)	A similar instance of fault.

D.  The examiners should comment on 
whether the appellant's post-surgery 
experiences and the failure of the 
surgery were the "necessary 
consequences" certain to result from, or 
were intended to result from the medical 
and surgical treatment administered by 
the VA hospital personnel.

The complete rationale for all opinions 
expressed must be provided and the 
examiners should discuss any contrary 
opinions, including that of the 
appellant.

The claims folder and this Remand must be 
made available to the examiners for 
review prior to the examination.  The 
results proffered by the examiners must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
If these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiners in their reports.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

4.  Following completion of the 
foregoing, the RO/AMC must review the 
examination report and ensure that the 
above requested development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  
In other words, if the examination report 
does not provide comments to the items 
noted above, the RO/AMC must return the 
report to the VA oral neurosurgeons for 
completion.

Thereafter, the AMC should re-adjudicate the issue on appeal.  
If the benefits sought on appeal remain denied, the appellant 
and the accredited representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

